443 F.2d 1358
71-2 USTC  P 9552
J. Albert HUTCHINSON, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 24677.
United States Court of Appeals, Ninth Circuit.
July 8, 1971.

J. Albert Hutchinson (argued), San Francisco, Cal., for appellant.
Fohn A. Townsend (argued), Lee A. Jackson, Elmer J. Kelsey, for Dept. of Justice, K. Martin Worthy, Chief Counsel, Johnnie M. Walters, Asst. Atty. Gen., Washington, D.C., for appellee.
Before BARNES, HAMLEY and CHOY, Circuit Judges.
PER CURIAM:


1
We affirm on the tax court opinion, and the authority of Rezazadeh v. Commissioner of Internal Revenue, 356 F.2d 898 (7th Cir. 1966) and Schluter v. Commissioner, 443 F.2d 107, decided June 9, 1971 (9th Cir.).